
	
		II
		111th CONGRESS
		2d Session
		S. 4025
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require contractors to notify small business concerns
		  that have been included in offers relating to contracts let by Federal
		  agencies, and for other purposes.
	
	
		1.Subcontractor
			 notificationsSection 8(d) of
			 the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the
			 following:
			
				(12)Notification requirement
					(A)In generalAn offeror
				with respect to a contract let by a Federal agency that is to be awarded
				pursuant to the negotiated method of procurement that intends to identify a
				small business concern as a potential subcontractor in the offer relating to
				the contract shall—
						(i)notify the small business concern
				that the offeror intends to identify the small business concern as a potential
				subcontractor in the offer; and
						(ii)include with the offer a written
				acknowledgment by the small business concern that the small business concern
				has received the notice required under clause (i).
						(B)PenaltiesIf an
				offeror fails to notify a small business concern under subparagraph (A)(i), the
				head of the Federal agency that let the contract described in subparagraph (A)
				shall—
						(i)for the first such failure by the
				offeror, fine the offeror, in an amount equal to 20 percent of the value of the
				contract;
						(ii)for the second such failure by the
				offeror—
							(I)fine the offeror, in an amount equal to
				50 percent of the value of the contract; and
							(II)debar the offeror from contracting with
				the United States for a period of 1 year; and
							(iii)for the third such failure by the
				offeror, debar the offeror from contracting with the United States.
						(13)Reporting by
				subcontractorsThe Administrator shall establish a reporting
				mechanism that allows a subcontractor to report fraudulent activity by a
				contractor with respect to a subcontracting plan submitted to a procurement
				authority under paragraph
				(4)(B).
				.
		
